Citation Nr: 1540556	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-12 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a left hip disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active military service from February 1979 to September 1982 and from May 1984 to September 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In October 2009, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In March 2011, the Veterans Law Judge who had presided over the hearing remanded the Veteran's claims for additional development.

In July 2015, the Veteran was notified that the Veterans Law Judge who had conducted his October 2009 hearing was no longer employed by the Board, and he was offered the opportunity to testify at another Board hearing.  He accepted this offer in a response that was received by VA August 2015.  The appeal is therefore being remanded herein to schedule the Veteran for the requested hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified at a hearing before the Board in October 2009. However, a letter was later sent to him in July 2015 in which he was informed that the Veterans Law Judge who had conducted that hearing was no longer employed by the Board.  In August 2015, the Veteran responded and requested another Travel Board hearing.  To accord him due process, the RO should schedule such a hearing. See 38 C.F.R. §§ 20.700, 20.702, 20.704 (2015).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




